UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2015 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-178037 PAZOO, INC. (Exact name of registrant as specified in its charter) Nevada 27-3984713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 760 State Route 10, Suite 203 Whippany, NJ (Address of Principal Executive Offices) (Zip Code) (973) 884-0136 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§230.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x 660,811,645 shares of common stock, par value $0.001 per share, outstanding as of June 22, 2015. Table of Contents Pazoo, Inc. Form 10-Q Table ofContents Page Part I Financial Information 1 Item 1 Financial Statements 1 Balance Sheets (Unaudited) 2 Statements of Operations (Unaudited) 3 Statements of Cash Flow (Unaudited) 4 Notes to Financial Statements (Unaudited) 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 Quantitative and Qualitative Disclosures About Market Risk 13 Item 4 Controls and Procedures 13 Part II Other Information 14 Item 1 Legal Proceedings 14 Item 1A Risk Factors 14 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3 Defaults Upon Senior Securities 14 Item 4 (Reserved) 14 Item 5 Other Information 14 Item 6 Exhibits 14 Explanatory Note for Amendment #1: This Amendment #1 to our Quarterly Report only furnishes the XBRL presentation not filed with the previous 10Q filed on June 24, 2015. No other changes, revisions, or updates were made to the original amended filing. i Table of Contents Part I – FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (Unaudited) The results reflected in the unaudited Consolidated Statement of Operations for the three month period ended March 31, 2015 may not be indicative of results expected for the full year.The following unaudited Consolidated financial Statements should be read in conjunction with the Notes to the Financial Statements, Management’s Discussion and Analysis of Financial Condition and Results of Operations shown in Item 2 of Part I of this report, as well as the audited financial statements and related notes to the financial statements in the Company’s Annual Report on Form 10-K filed on May 13, 2015 with the Securities and Exchange Commission (SEC) for the year ended December 31, 2014.Certain information and note disclosures normally included in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to these rules. 1 Table of Contents PAZOO, INC CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Stock subscription receivable Inventories Prepaid expenses Total current assets Intangible assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Loans payable Interest payable Convertible debt, net of unamortized discounts of $242,308 and $413,898 Derivative liabilities Total current liabilities Long-term liabilities: Long-term portion of convertible debt, net of unamortized discounts of $690,124 and $783,668 Total long-term liabilities Total liabilities $ $ Stockholders' deficit Common stock, $0.001 par value; 980,000,000 shares authorized,501,850,585 and 193,030,398 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively Convertible preferred stock, Ser. A, $0.001 par value, 10,000,000 shares authorized, 1,478,526 shares and 1,203,526 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively. Preferred stock, Ser. B, $0.001 par value, 2,500,000 shares authorized, 1,637,500and 1,187,500shares issued and outstanding at March 31, 2015and December 31, 2014, respectively Convertible Preferred stock, Ser. C, $0.001 par value, 7,500,000 shares authorized, 580,000 and no shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively - Additional paid-in capital Accumulated deficit ) (7,419,949 ) Total stockholders' deficit ) (2,785,884 ) Total liabilities and stockholders' equity deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 Table of Contents PAZOO, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenues Merchandise sales $ - $ Advertising sales Total revenues Cost of goods sold Merchandise sales - Total cost of goods sold - Gross profit Selling, general and administrative expenses Professional fees Website setup Total operating expenses Loss from operations ) ) Other expenses: Gain/(loss) on derivative liability ) Impairment loss on investments ) - Interest expense ) ) Net loss $ ) $ ) Series A preferred stock dividend ) ) Net loss attributable to common stockholders ) ) Weighted average common shares outstanding - Basic and diluted Net loss per common share - Basic and diluted $ ) $ ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Table of Contents PAZOO, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation (Gain)/loss on derivative liabilities ) Impairment loss on equity method investment - Amortization of debt discounts Loss on true-up of convertible notes - Additional common shares issued for true-up of convertible notes - Changes in operating assets and liabilities: Accounts receivable ) ) Stock subscription receivable - Inventories - Prepaid expenses and other current assets ) Accounts payable and accrued liabilities Interest payable Net cash used in operating activities ) ) Cash flows from investing activities: Deposit made on acquisition of investment - ) Cash paid for intangible asset ) - Equity investment in equity method investee ) - Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on convertible note, net of original issue discounts Proceeds from issuing common stock - Proceeds from exercise of Series A preferred warrants - Proceeds from sale of Series A preferred stock and warrants Net cash provided by financing activities Net increase in cash and cash equivalents ) ) Cash and cash equivalents beginning of period Cash and cash equivalents end of period $ $ Supplemental Disclosure of Cash Flows Information Cash paid for interest $ - $ - Cash paid for income taxes - - Noncash Investing and Financing Activities Common stock issued for the conversion of Series A preferred stock $ $ Debt discounts due to derivative liabilities Payments of accounts payable by third party - Original issue discount on convertible note - Resolution of derivative liabilities - Common shares issued for conversion of debt and interest - The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Table of Contents Pazoo, Inc. Notes to Unaudited Consolidated Financial Statements Note 1—DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Financial Presentation The unaudited Consolidated Balance Sheets, Consolidated Statements of Operations, and Consolidated Statements of Cash Flows of Pazoo, Inc. (“we”, “our”, “Pazoo” or the “Company”) reflect all normal recurring adjustments nature which are, in the opinion of management, necessary for a fair presentation of financial position and the results of operations for the interim periods presented.Certain prior-year amounts have been reclassified to conform to the current period presentation. Description of Business We are an early growth stage health and wellness company. Presently, our primary business is pazoo.com, an online, content driven, ad supported health and wellness web site for people and their pets. Additionally, this site has e-commerce functionality which allows pazoo.com to be an online retailer of nutritional foods/supplements, wellness goods, and fitness apparel.Pazoo, Inc. does not have any brick and mortar establishments. We entered the pharmaceutical testing laboratory market with our acquisitions of MA & Associates, which will operate pharmaceutical testing laboratories in Nevada, and Harris Lee which will operate pharmaceutical testing laboratories in other states.These pharmaceutical testing laboratories focus on providing quality control services to the medical cannabis industry.The mission is to protect the public health by providing infrastructure and analytical services to legally-authorized cannabis producers and distributors as well as to regulators.States that have legalized cannabis are developing cannabis health and safety criteria that we will fulfill through our testing laboratories. Principles of Consolidation The accompanying consolidated financial statements include the amounts of the Company and its wholly-owned subsidiary Harris Lee LLC, a Nevada limited liability company.All intercompany accounts and transactions have been eliminated as of March 31, 2015. Intangible Assets Intangible assets as of March 31, 2015 consisted of a license agreement acquired for $200,000 during March 2015 from Steep Hill Labs for the right to take the Steep Hill software and methodology to states above and beyond Nevada.The cost basis of the intangible asset will be amortized over the initial 9-year term of the license. Amortization expense during the three months ended March 31, 2015 was zero as the amount was nominal. Impairment of Long-Lived Assets The Company’s intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that the historical-cost carrying value of an asset may no longer be appropriate.The Company assesses recoverability of the asset by comparing the undiscounted future net cash flows expected to result from the asset to its carrying value.If the carrying value exeeds the undiscounted future net cash flows of the asset, an impairment loss is measured and recognized.An impairment loss is measured as the difference between the net book value and the fair value of the long-lived asset.The license was evaluated for impairment and no impairment loss was incurred as of March 31, 2015. Note 2—GOING CONCERN From inception of November 16, 2010 through March 31, 2015, the Company has incurred net losses of $9,344,477 and the Company has a working capital deficit as of March 31, 2015.These factors, among others, raise significant doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon our ability to generate sufficient cash flow to meet our obligations on a timely basis and ultimately attain profitability.Management believes that we can alleviate the facts and circumstances which indicate a going concern by expanding our services, expert advice and online products. We aim to become more than a web based company by providing information, services and products through direct response, retail, and advertising revenue, in addition to our website. 5 Table of Contents Note 3—STOCKHOLDERS’ EQUITY Common Stock During the first quarter of 2015, the Company issued 308,820,187 common shares for the following purposes. shares for third-party services valued at $15,550 shares issued for cash for cash proceeds of $48,380 shares issuedfor true-up of loan conversion valued and expensed at $51,470 shares resulting from Series A Preferred Stock holders converting 600,000 shares shares resulting from debt holders converting $679,251 of debt into common stock shares issued total shares at December 31, 2014 shares at March 31, 2015 Preferred Stock During the first quarter of 2015, the Company issued 275,000 net shares of Series A preferred stock for the following purposes. ) shares converted into 60,000,000 common shares shares issued for $235,000 in cash shares total shares at December 31, 2014 shares at March 31, 2015 During the first quarter of 2015, the Company issued 450,000 net shares of Series B preferred stock and issued 580,000 shares of Series C preferred stock as a part of its investments in Harris Lee and MA investments. The total value of preferred shares at issuance was $847,250. Warrants Simultaneous with issuing Series A Preferred Stock in the three month period ended March 31, 2015, and under Investment Agreement No. 5 (October 2014) and Investment Agreement No. 6 (February 2015), we issued 1,750,000 warrants.These warrants allow the holder to purchase one share of Series A Preferred Stock for each Series A Preferred Stock at an exercise price of $0.50, subject to the terms of the warrant agreement between the warrant agent and us.These warrants are exercisable up to five years from the issuance date. The following table presents the Series A preferred stock warrant activity during the three months ended March 31, 2015: Warrants Weighted Average Exercise Price Outstanding - December 31, 2014 $ Granted Forfeited/Canceled - - Exercised - - Outstanding - March 31, 2015 Exercisable - March 31, 2015 $ 6 Table of Contents The weighted average remaining life of the outstanding Series A preferred stock warrants as of March 31, 2015 and December 31, 2014 was4.23 and 3.26 years, respectively. The following table presents the common stock warrant activity during the three months ended March 31, 2015: Warrants Weighted Average Exercise Price Outstanding - December 31, 2014 $ Granted - - Forfeited/Canceled - Exercised - - Outstanding - March 31, 2015 Exercisable - March 31, 2015 $ The weighted average remaining life of the outstanding common stock warrants as of March 31, 2015 and December 31, 2014 was 0.23 and 0.48 years, respectively. Note 4—RELATED PARTY TRANSACTIONS In July 2013, we entered into a consulting agreement with an affiliate of Mr.Basloe. The agreement provides for consulting on marketing-related services for use in our business operations. The amounts paid under this agreement in the three months ended March 31, 2015 and March 31, 2014 were $15,000 and $14,250, respectively. In January 2015, we entered into a services agreement with a family member of Mr. Basloe. The agreement provided for consultation services related to the Colorado recreational and medical marijuana marketplace and onsite retail operations studies in Boulder, CO and Denver, CO. The consultant was granted 250,000 common shares under the agreement which vest after six months. The fair value of the award was determined to be $1,500 as of March 31, 2015 of which $750 was recognized during the three months ended March 31, 2015 as stock-based compensation.The shares will be issued upon vesting. In connection with the investments in Harris Lee and MA Associates, the Company issued Series B and Series C Preferred shares to two current board members, Mr. Del Hierro and Mr. Lierberthal. Mr. Del Hierro was issued 150,000 shares of Series B Preferred shares valued at $150 and 140,000 shares of Series C Preferred shares value at $204,400. Mr. Lieberthal was issued 150,000 shares of Series B Preferred shares valued at $150 and 140,000 shares of Series C Preferred shares value at $204,400. Note 5—EQUITY METHOD INVESMENTS AND ACQUISITIONS MA & Associates, LLC Equity method investees are all entities over which the Company has significant influence, but not control. Significant influence is presumed with a shareholding of between 20% and 50% of the voting rights. Investments in equity method investees are accounted for using the equity method of accounting and are initially recognized at cost. As of March 31, 2015, the Company has significant influence in its investments in, MA & Associates, LLC and subsequently gained control in the second quarter of 2015. (See Subsequent Events.) As of March 31, 2015, the Company owned a 40% interest in MA. In the first quarter of 2015, the Company paid an additional $499,000 of the $2,000,000 cash portion of the purchase price and issued 100,000 of the 150,000 shares of Series C Preferred Stock.The remaining shares will be issued in the future after the testing laboratory is operational.Subsequent to March 31, 2015, the Company paid an additional $237,638. The fair value of the 100,000 Series C shares was determined to be $146,000 and it was recognized as compensation expense to the sellers of MAIn addition, there are 60,000 additional Series C shares to be issued upon achieving certain milestones in 2015 of which 30,000 were issued valued and expensed at $43,800. In accordance with the agreement, ICPI is entitled to 500,000 Series C shares of which 300,000 were issued valued and expensed at $438,000. The remaining 200,000 shares will be issued upon achieving certain milestones in 2015. During the quarter ended March 31, 2015, the Company performed an impairment analysis and determined that due to the fact that MA is a start up with no current cash flows; we impaired 100% of the additional equity method investment resulting in an impairment loss of $499,000. The Company recognizes its proportionate share of the net income or losses for MA in the Statements of Operations, after adjustments to align the accounting policies with those of the Company. When the Company’s share of losses exceeds its interest in equity method investees, the Company reduces to zero its carrying amount of that interest (including any long-term loans) and discontinues recognizing further losses except to the extent that theCompany has incurred legal or constructive obligations or made payments on behalf of the equity method investees. The Company eliminates unrealized gains on transactions between the Company and its equity method investees and eliminates unrealized losses unless the transaction provides evidence of an impairment of the asset transferred. Re-measurement differences of equity stake resulting from gaining control over the investee previously recorded as an equity method investments are recorded under Results related to investments in equity method investees. During the quarter ended March 31, 2015, the equity method investment loss recognized was zero as it was determined to be nominal. 7 Table of Contents Harris Lee Holdings, LLC At December 31, 2014, the Company owned 45% of Harris Lee Holdings, LLC (“Harris Lee”).Pursuant to an October 2014 agreement, during the first quarter of 2015, the company acquired an additional 10% interest in Harris Lee in exchange for 150,000 shares of the Company’s Series C Preferred stock based on a series of milestone events. In January 2015, the Company acquired the remaining 45% of Harris Lee in exchange for 450,000 shares of the Company’s Series B Preferred Stock. The aggregate fair value of the 450,000 Series B and the 150,000 Series C shares was determined to be $219,450 and it was recognized as compensation expense to the sellers of Harris Lee.Harris Lee is now consolidated in the Company’s financial results. During the quarter ended March 31, 2015, Harris Lee was not operating and its impact on the Company’s Statement of Operations was zero as it was determined to be nominal. Note 6—CONVERTIBLE NOTES During the first quarter of2015, the Company recorded discounts of $186,559 on the notes of which $181,003 resulted from derivative liabilities and $5,556 resulted from original issue discounts. Aggregate amortization of debt discounts was $451,693 for the three months ended March 31, 2015. The following table summarizes the changes in the convertible notes for the three months ending March 31, 2015: Short Term Long Term Total Balance as of December 31, 2014 - Net $ $ $ Add back:unamortized discount ) ) ) Balance as of December 31, 2014 - Gross $ $ $ Cash additions Non-cash additions - Cash payments (-
